                                          Case 3:18-cv-00144-WHO Document 66 Filed 05/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ELISA CABEBE, et al.,
                                   7                                                         Case No. 18-cv-00144-WHO
                                                        Plaintiffs,
                                   8
                                                 v.                                          ORDER OF DISMISSAL
                                   9
                                         NISSAN OF NORTH AMERICA, INC.,                      Re: Dkt. No. 65
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On March 10, 2020, final approval of a class action agreement in Gann v. Nissan North

                                  14   America, Inc., Case No. 18-cv-00966 (M.D. Tenn.) (“Gann”) was granted. As part of that

                                  15   settlement, plaintiffs agreed to dismiss this case with prejudice.

                                  16          Pursuant to the joint stipulation of dismissal, IT IS HEREBY ORDERED that this case is

                                  17   dismissed with prejudice. The Clerk shall close the case.

                                  18   Dated: May 18, 2020

                                  19                                                    ______________________________________
                                                                                        WILLIAM H. ORRICK
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
